


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the "Agreement"), is being entered into by and
between Mark Burns (the "Employee"), and Ensco plc ("Ensco" or the "Company").


WHEREAS, Ensco has informed Employee that Employee’s employment will terminate
as a result of Ensco’s restructuring of its management team; and


WHEREAS, the parties desire to set forth the duties and responsibilities with
respect to Employee’s continued employment with the Company prior to the date of
Employee’s separation; and


WHEREAS, the parties desire to achieve a final and amicable resolution of the
employment relationship in all its aspects and intend that this Agreement shall
govern all issues related to Employee’s employment with and separation from the
Company.


NOW, THEREFORE, Employee and the Company, for and in consideration of the
foregoing recitals and the terms and conditions set forth in this Agreement,
agree as follows:




I. DEFINITIONS


1.1    "Board" means the board of directors of the Company, as duly elected from
time to time.


1.2
"Cause" shall mean (i) the willful and continued failure of the Employee to
perform substantially the Employee’s duties and obligations (other than any such
failure resulting from bodily injury or disease or any other incapacity due to
mental or physical illness), (ii) gross misconduct by the Employee, (iii) the
willful and material breach by the Employee of any Ensco policies or the
Company’s Code of Conduct, or (iv) the conviction of the Employee by a court of
competent jurisdiction, from which conviction no further appeal can be taken, of
a felony-grade crime involving moral turpitude; provided, however, that in any
of the aforementioned cases the cessation of employment of the Employee shall
not be deemed to be for Cause unless and until there shall have been delivered
to the Employee a resolution duly adopted by the Board specifying that the
Employee is being terminated for Cause. 



1.3
"Committee" means the Compensation Committee of the Board, the Executive
Compensation Subcommittee of the Compensation Committee of the Board or such
other Committee or subcommittee as may be appointed by the Board from time to
time, which shall be comprised solely of two or more persons who are
disinterested directors within the meaning of the 2012 LTIP.



1.4
"Company" means and includes Ensco plc, and all of its predecessors, successors,
parents, subsidiaries, divisions, affiliated companies, owners, members,
partners, partnerships, assigns, officers, directors, employees, insurers,
shareholders, agents, employee benefit plans and plan fiduciaries, whether in
their individual or official capacities.



1.5
"Competing Business" means any business activities that (i) involve providing
offshore drilling services to the international oil and gas industry, (ii)
compete with the products or services being provided by the Company and/or under
active development by the Company





--------------------------------------------------------------------------------




during Employee’s employment that involve or relate to offshore drilling, or
(iii) are so similar in nature that they would displace business opportunities
or customers of the Company.


1.6
"Confidential Information" includes, without limitation, all of the Company’s
technical and business information, whether patentable or not, which is of a
confidential, trade secret or proprietary character, and which has been or is
being developed by Employee alone, with others or by others; marketing
information; the identity of customers and customer contacts; the identity of
prospective customers and prospective customer contacts; any terms, conditions,
guidelines or other information pertaining to the Company’s contracts, whether
such contracts are expired, current or prospective; bidding information,
processes and strategies; pricing methods and cost information; procedures,
systems, forms and techniques used in monitoring the business; financial
information; information regarding the Company’s claims and contingencies,
including the Company’s position and strategy with respect to any disputes; the
Company’s investments, programs, plans, manners and methods of operation,
negotiating positions and strategies, and other information regarding potential
strategic alliances; organizational charts; identities, credentials, contact
information or whereabouts of employees and contractors; tax structures;
governance structures; information regarding the Company’s joint ventures and
other business partners, including, without limitation, its intermediaries and
agents; and other information or documents that the Company requires to be
maintained in confidence; provided, however, that it does not include
information that is in the public domain or becomes part of the public domain
through no fault of Employee.



1.7    "Effective Date" means the date on which this Agreement is executed by
the parties hereto.
 
1.8
"Permanent and Total Disability" means that an individual is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.  An individual shall not be considered to suffer from
Permanent and Total Disability unless such individual furnishes proof of the
existence thereof in such form and manner, and at such times, as the Board or
the Committee may reasonably require.



1.9
"2005 ECIP” means the Company’s 2005 Cash Incentive Plan, as amended from time
to time.

  
1.10
"2005 LTIP" means the Company’s 2005 Long-Term Incentive Plan, as amended from
time to time.



1.11
“2012 LTIP” means the Company’s 2012 Long-Term Incentive Plan, as amended from
time to time.





II. CONTINUED EMPLOYMENT


2.1
Employee shall have twenty-one (21) calendar days after the date this Agreement
was furnished to him to consider whether to sign this Agreement. In
consideration for Employee's execution of and compliance with this Agreement,
including but not limited to the provisions of Article V, the Company shall
provide the consideration set forth in this Article II and Article





--------------------------------------------------------------------------------




III. The Company's obligation to make any further payments, provide benefits, or
continue to employ Employee under this Agreement shall cease in the event that
Employee revokes his execution of this Agreement or fails to comply with the
terms of this Agreement.
  
2.2
From the Effective Date until 31 December 2015 (the "Employment Period"),
Employee shall continue to serve as Executive Vice President and Chief Operating
Officer of the Company, subject to the terms of this Agreement; provided, at the
discretion of the Company, Employee shall cease to serve as Chief Operating
Officer on the date specified by the Company, but the last day of the Employment
Period shall remain as 31 December 2015.



2.3
During the Employment Period, Employee agrees that he will at all times
faithfully, industriously and to the best of his ability, experience and
talents, perform all of the duties that may be required of and from him by the
Company.



2.4
During the Employment Period, Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Employee in the
performance of his duties hereunder in accordance with the policies of the
Company. Notwithstanding anything to the contrary in this Agreement or in any
Company policy with respect to such payments, in-kind benefits and
reimbursements provided under this Agreement that would result in taxable
compensation income to Employee during any tax year of Employee shall not affect
in-kind benefits or reimbursements to be provided in any other tax year of
Employee and are not subject to liquidation or exchange for another benefit.
Notwithstanding anything to the contrary in this Agreement, reimbursement
requests must be timely submitted by Employee and, if timely submitted,
reimbursement payments shall be made to Employee as soon as administratively
practicable following such submission in accordance with the Company’s policies
regarding reimbursements, but in no event later than the last day of Employee's
taxable year following the taxable year in which the expense was incurred.



2.5
During the Employment Period, the Company shall pay Employee base salary of
$51,666.67 per month.



2.6
During the Employment Period, Employee shall continue to be eligible for, and to
receive, all compensation and benefits available to executive officers,
including, but not limited to, all contributions under the 2005 Supplemental
Executive Retirement Plan (the “SERP”), the Ensco Savings Plan (including, but
not limited to, the profit sharing provisions thereof), and medical, life and
disability insurance and other benefits and insurance coverage, on the same
basis as other executive officers. For the avoidance of doubt, the Company
confirms that Employee has fully nonforfeitable interests in his accrued
benefits earned under the SERP and the Ensco Savings Plan, including in all
cases any deferrals or Company contributions thereunder made through the end of
the Employment Period.



2.7
Effective on the last day of the Employment Period, Employee shall be terminated
as an employee of the Company, and, upon compliance with the provisions of this
Agreement, Employee shall be entitled to the payments and benefits provided in
this Agreement.



2.8
Because Employee is a United States citizen who has been performing services in
the United Kingdom, Employee may be subject to personal income taxation in both
the United States and the United Kingdom. In order to protect Employee from
double taxation, Employee shall be entitled to a tax equalization payment
compensating Employee for any excess of foreign





--------------------------------------------------------------------------------




taxes over the amount of U.S. federal and state taxes Employee would have paid
if he had remained an employee in the United States such that the after tax
amount actually retained by Employee is equal to the after tax amount Employee
would have retained if he had been an employee in the United States (“Tax
Equalization Payment”). The Company shall pay for the cost associated with the
preparation of Employee’s tax returns and the resolution of any tax issues that
may result from payment received as a result of Employee’s employment with the
Company in the United Kingdom in the same manner and to the same extent that the
Company provides this benefit to other executives of the Company. It is
Employee’s responsibility to file returns and provide any required documentation
on a timely basis to comply with U.S. expatriate tax laws as well as the tax
laws of the United Kingdom. The Company shall neither be responsible nor
reimburse Employee for any penalties or interest assessed to or incurred by
Employee resulting from or attributable to Employee’s failure to timely file any
return or timely provide any required information or documentation.
Notwithstanding anything herein to the contrary, the Tax Equalization Payment
provided in this Section 2.8 will only apply with respect to payments and other
compensation Employee has received and will receive from the Company and will
apply to: (i) any tax periods in which Employee has received or will receive any
such payments or other compensation from the Company and (ii) any tax periods in
which Employee is subject to taxation in the United Kingdom in respect of his
employment with the Company. For the avoidance of doubt, Employee will be
entitled to the Tax Equalization Payment under this Section 2.8 without regard
to the reason his employment terminates. Notwithstanding anything in this
Section 2.8 or otherwise in this Agreement, all payments under this Section 2.8
shall be paid no later than the end of the second taxable year of Employee
beginning after the taxable year of Employee in which Employee's U.S. Federal
income tax return is required to be flied (including any extensions) for the
year to which the compensation subject to the Tax Equalization Payment relates,
or, if later, the second taxable year of Employee beginning after the latest
such taxable year in which Employee's foreign tax return or payment is required
to be filed or made for the year to which the compensation subject to the Tax
Equalization Payment relates. This Section 2.8 is intended to comply with the
requirements of Treas. Reg. section 1.409A-1(b)(8)(iii) to cause all payments
made under this Section 2.8 to not be treated as a deferral of compensation for
purposes of I.R.C. §409A, and the terms of this Section 2.9 shall be implemented
in a manner to result in such treatment.


2.9
The Company agrees to repatriate the Employee to the United States in accordance
with the current written procedures of the Company. Company shall grant Employee
thirty (30) days subsequent to the end of the Employment Period to arrange for
return of Employee’s personal effects to the United States, during which period
the Company shall reimburse expenses incurred by Employee in connection with
continued use of the Company provided housing and other repatriation expenses
consistent with the current written procedures of the Company.



2.10
If, prior to the last day of the Employment Period, Employee’s employment with
the Company is terminated due to death or Permanent and Total Disability, then
the Company shall be obligated to pay and provide all of the payments on
benefits specified in this Article II and in Article III hereof to Employee (or
to Employee’s spouse and eligible dependents in the event of his death) pursuant
to the terms of this Agreement.



2.11
Notwithstanding any provision in this Agreement to the contrary, if, prior to 31
December 2015, Employee voluntarily resigns his employment with the Company or
the Company





--------------------------------------------------------------------------------




terminates Employee for Cause, then the Company shall not be obligated to pay or
provide further any of the payments and benefits specified in this Article II or
any of the payments or benefits specified in Article III hereof.




III. SEPARATION PACKAGE


3.1
Not later than thirty (30) business days after the last day of the Employment
Period, the Company will pay Employee all regular pay due through his last day
of employment, less withholdings required by state and/or federal law. Employee
agrees that this payment includes all accrued employment benefits payable to
Employee, including without limitation all salary, wages, compensation, accrued
and unpaid vacation leave, and any other paid time off earned and owed through
his last day of employment.

 
3.2
In recognition of Employee’s past service to Ensco, and provided Employee
executes and does not revoke a release in the form attached hereto as Exhibit A
and subject to Employee’s continued compliance with the Restrictive Covenants
specified in Section 5.7, Ensco shall pay the Employee the amount of
$620,000.00, less all required federal (including payroll), state, or local
income tax withholding (the “Separation Payment”). The Separation Payment shall
be paid in a single lump sum on January 30, 2016.



3.3
As a result of Employee’s separation from Ensco, Employee will not be eligible
to receive a severance benefit under any Company severance plan, policy, or
program, including a bonus under the 2005 ECIP for 2015.  However, as further
recognition of Employee’s past service to Ensco, and provided Employee executes
and does not revoke a release in the form attached hereto as Exhibit A and
subject to Employee’s continued compliance with the Restrictive Covenants
specified in Section 5.7 and approval of the Board, Ensco will make a
discretionary payment (the “Supplemental Separation Payment No. 1”) by reference
to Employee’s 2015 target annual performance bonus and determine the actual
amount of the Supplemental Separation Payment No. 1 by comparing the actual
level of performance to the specific targets related to the performance goals
and individual performance goals. Subject to approval of the Board, the
Supplemental Separation Payment No. 1 shall be paid on April 1, 2016, or within
ten (10) business day thereafter.



3.4
As a result of Employee’s separation from Ensco, all of Employee’s unvested
restricted stock granted under the 2012 LTIP will be forfeited as of the last
day of the Employment Period. However, as further recognition of Employee’s past
service to Ensco and provided Employee executes and does not revoke a release in
the form attached hereto as Exhibit A and subject to Employee’s continued
compliance with the Restrictive Covenants specified in Section 5.7, Ensco will
pay the Employee a discretionary payment of $1,337,786.00 (the “Supplemental
Separation Payment No. 2). The Supplemental Separation Payment No. 2 shall be
paid on December 31, 2016.



3.5
In exchange for the mutual promises contained herein and subject to continued
compliance with the Restrictive Covenants specified in Section 5.7, effective on
the last day of the Employment Period, the Company represents to Employee that
the Committee will take all actions pursuant to the provisions of the 2012 LTIP
that are necessary: (i) to waive the continued employment requirement of
Sections 10(b) and 15((a)(iii) of the 2012 LTIP with respect to all of the
performance unit awards granted after 2012 to Employee under the





--------------------------------------------------------------------------------




2012 LTIP and (ii) for each such performance unit award to be determined on a
pro-rata basis for the applicable performance period by comparing the actual
level of performance to the specific targets related to the performance goals
established by the Committee for Employee for that performance period and then
multiplying that amount by a fraction, the numerator of which is the number of
days in the performance period that had elapsed as of the last day of the
Employment Period and the denominator of which is the total number of days in
the performance period; provided, however, that any such performance unit awards
shall not be paid or settled until the original vesting date specified in the
performance unit award agreements under which they were granted, and the accrued
aggregate dividend equivalents attributable to each such amount shall be made at
the time specified in the applicable performance unit award agreements. Employee
shall not be eligible for the grant of any additional award or awards under the
2012 LTIP.


3.6
Employee may exercise, trade or otherwise divest vested NSOs in accordance with
the 2005 LTIP and the specific NSO award agreements, provided that each NSO
shall remain exercisable by Employee for a period ending on the earlier of (i)
the second anniversary of the last day of the Employment Period, or (ii) the
last day of the term of the NSO.



3.7
In addition to the foregoing payments, in consideration for Employee’s past
service and provided Employee executes and does not revoke a release in the form
attached hereto as Exhibit A, subject to Employee’s continued compliance with
the Restrictive Covenants specified in Section 5.7, pursuant to Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), Employee will be eligible to
continue coverage in the employer-provided medical, dental and vision plans
available to Ensco’s employees. If Employee elects to have COBRA coverage, for a
period of twelve (12) months the Employee will only be responsible for paying
the applicable premiums for the cost of all such coverages at a rate not to
exceed the cost to active employees of Ensco. Notwithstanding the foregoing,
during such twelve (12) month period the Employee shall pay the full cost (i.e.,
the full COBRA premium rate or such other rate reasonably determined by Ensco)
of the coverages as determined under the then current practices of Ensco on a
monthly basis and Ensco will reimburse the Employee the excess of such costs, if
any, above the then active employee cost for such coverages.



3.8
In addition to the foregoing payments, in consideration for Employee’s past
service and provided Employee executes and does not revoke a release in the form
attached hereto as Exhibit A, Ensco shall also provide the Employee with twelve
(12) months of outplacement services.



3.9
The parties acknowledge that the Separation Package described in this Article
III constitutes a reasonable settlement or compromise to any amount which
Employee may claim or be entitled to as part of Employee's employment and/or as
a result of the termination of Employee's employment with the Company, and the
parties acknowledge that the consideration set forth in this Agreement
constitutes additional consideration above and beyond which Employee is or
otherwise would be entitled.









--------------------------------------------------------------------------------




IV. GENERAL TERMS


4.1
On the last day of the Employment Period or Employee’s termination for Cause,
Employee will cease to be employed by the Company, and will end all legal
relationships with the Company, however denominated.



4.2
Employee and the Company agree to report, for income tax purposes, the payment
and receipt of the Separation Package. Each party shall bear their respective
tax liabilities, if any, arising from this Agreement.



4.3
It is expressly understood and agreed that any liability claimed by Employee is
disputed and denied, and that this Agreement is not to be construed as an
admission of liability by the Company, as any and all liability, except as
stated in this Agreement, is expressly denied.



4.4
Employee acknowledges and understands that he is waiving any and all rights or
claims Employee may have arising out of Employee's employment relationship or
service with/to the Company and/or termination thereof which arises on or before
the date Employee executes this Agreement.



4.5
Any incentive-based compensation paid or payable to Employee under this
Agreement, or under any other agreement or compensation plan or arrangement of
the Company that is referred to in this Agreement, shall be subject to any
recovery, clawback, or recoupment policy applicable to current or former
executive officers of the Company that is adopted by the Company in response to
the Dodd-Frank Wall Street Reform and Consumer Protection Act or any other law,
any governmental regulation, or any stock-exchange listing requirement to which
the Company is subject.



4.6
The Deed of Indemnity signed by Employee shall continue in effect in all
respects during the Employment Period and for such periods of time following the
end of the Employment Period as are established in Section 15 of such Deed of
Indemnity. Further, Employee will be entitled to the benefit of any insurance
policies the Company maintains for the benefit of its officers and directors
against all liabilities, claims, costs, charges and expenses incurred in
connection with any action, suit or proceeding to which he may be made, or
threatened to be made, a party, witness or other participant by reason of being
an officer or employee of the Company. Additionally, if the Company fails to
administer any provision of this Agreement consistent with its terms and intent,
the Company shall indemnify Employee fully for any costs or other liability to
Employee, other than legal fees, resulting from such error.





V. COVENANTS OF EMPLOYEE


5.1
Subject to the provisions of Section 5.5 below, Employee for Employee,
Employee's heirs, executors, spouse, guardians, administrators, and successors
and assigns, and anyone who has or had rights by or through Employee, hereby
fully and forever releases, acquits and discharges the Company of and from any
and all actual or potential claims, demands, complaints, judgments, charges or
grievances, damages, expenses, attorney's fees, actions and causes of action
which Employee can, shall or may have arising out of or in any way relating,
directly or indirectly, to any act, omission, or conduct whatsoever, by or
attributable to the Company or any of its subsidiaries, divisions, or affiliated
companies, or any of their





--------------------------------------------------------------------------------




respective owners, members, partners, assigns, officers, directors, employees,
insurers, shareholders, agents, employee benefit plans or plan fiduciaries,
whether in their individual or official capacities, which may have occurred or
has been committed in the past or present up to and including the date Employee
executes this Agreement, whether such actual or potential claims demands,
actions, causes of action, charges, or grievances are known or unknown, whether
pending or threatened, whether matured or inchoate, whether accrued or
unaccrued, whether now existing or hereafter arising, related in any way to the
relationship of Employee with the Company or the termination of such
relationship, and as to any matter which could have been asserted in any suit,
arbitration, tribunal, quorum, proceeding, committee, agency, department, or
body, whether it be state, federal, or local, and whether the nature of it be
adjudicatory, legislative, executive, or otherwise.


5.2
Employee covenants that this Agreement includes, but is not limited to, a
release of any claim for monetary damages or relief arising out of or related to
the following: (i) any claim for any wages, salary, compensation, vacation pay,
paid leave or other remuneration of any kind; (ii) any claim for additional or
different compensation or benefits of any sort; (iii) any claim of retaliation
or discrimination on the basis of race, sex, religion, marital status, sexual
preference, age, national origin, handicap or disability, veteran status, or
special disabled veteran status; (iv) any claim arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the
Age Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Fair Labor Standards Act of 1938, the Sarbanes-Oxley Act,
the Dodd-Frank Act, the Texas Commission on Human Rights and/or the Equal
Employment Opportunity Commission, and any amendments to such statutes; (v) any
and all state wage payment and unemployment laws; (vi) any claim arising out of
or related to an express or implied employment contract, any other contract
affecting terms and conditions of employment, or a covenant of good faith and
fair dealing; (vii) any claim for personal injury or property damage; (viii) any
claim for defamation, invasion of privacy, negligence, breach of fiduciary duty,
fraud or misrepresentation; (ix) any claim arising under any anti-retaliation or
whistleblower provisions of any state or federal law; (x) any claim based on any
other federal and/or state laws and/or regulations related to and/or addressing
employment and separation from employment; and (xi) any claim based on any other
statutory prohibition or any other tort.



5.3
Employee represents that Employee has read and understands this Agreement and
the release of claims agreed to herein and that rights and claims under the Age
Discrimination in Employment Act of 1967, as amended, and the Older Workers
Benefits Protection Act, as amended, are among the rights and claims against the
Company that Employee is releasing.



5.4
Employee is not releasing any rights or claims arising after the date that
Employee executes this Agreement; provided, however, that Employee acknowledges
and agrees that the release contained herein includes any claims related to his
separation from employment with the Company.



5.5
Notwithstanding anything to the contrary provided in this Article V, Employee is
not releasing any right to: (i) any vested benefit under any employee benefit
plan, as defined by the Employee Retirement Income Security Act of 1974, as
amended, (ii) any rights to COBRA continuation coverage, or (iii) any rights
provided in this Agreement. Further, nothing in this





--------------------------------------------------------------------------------




Agreement shall affect the Equal Employment Opportunity Commission's ("EEOC")
rights and responsibilities to enforce any law under its jurisdiction, nor shall
anything in this Agreement be construed as a basis for interfering with
Employee's right to file a timely charge with, or participate in an
investigation or proceeding conducted by, the EEOC or any other fair employment
practices agency; provided, however, if the EEOC or any other agency or person
commences an investigation or pursues any type of claim on Employee's behalf,
Employee specifically waives and releases his right, if any, to recover any
monetary or other benefits of any sort whatsoever arising from any such
investigation or claim, nor will Employee seek or accept reinstatement to his
former position with the Company.


5.6
Employee stipulates and agrees that: (i) Employee has no work‑related physical
or mental injury incurred or sustained during Employee's employment with the
Company, or any other "injury" as defined in the Texas Labor Code; (ii) Employee
is not a "prevailing party" under 42 U.S.C. 2000e‑5(k), 42 U.S.C. 1988, the
Texas Labor Code, or any other federal, state or local law; and (iii) Employee
has not filed or authorized the filing of any complaints, charges, or lawsuits
against the Company with any court or agency, nor has Employee assigned to any
third party or member of Employee's family any right of Employee to pursue any
complaint, charge, lawsuit or claim against the Company.



5.7
During the Employment Period the Company promises to provide Employee with
Confidential Information, and Employee acknowledges and agrees that during his
employment he acquired Confidential Information, and will continue to acquire
Confidential Information during the Employment Period. Therefore, Employee
agrees that in order to protect the Company's Confidential Information and the
Company's legitimate business interests, it is necessary to enter into the
restrictive covenants set forth in this Section 5.7 (collectively, the
"Restrictive Covenants"). Employee may not circumvent the purpose of any
restriction by participating in a Competing Business through remote means like
telephone, facsimile, correspondence, or electronic communication.



a.
Employee agrees that (i) he will not at any time after the end of the Employment
Period, directly or indirectly, divulge, disclose or communicate any
Confidential Information to any person, firm, corporation or entity in any
manner whatsoever, except for such disclosures by Employee that are required by
law or any valid order or other process issued by any court or administrative
agency or self-regulating organization; and (ii) he shall not fail to return to
the Company all records, notes, files, drawings, documents, plans and like
items, and all copies thereof, relating to or containing or disclosing
Confidential Information that are in Employee’s possession or otherwise in his
control, whether or not requested to do so by the Company.



b.
Employee agrees that for a period of one (1) year following the end of the
Employment Period or for a period of one (1) year following termination with
Cause, whichever is applicable, Employee will not, either directly or
indirectly, hire, call on, solicit, divert, or take away, or attempt to call on,
solicit, divert, or take away any of the employees, officers, subcontractors,
suppliers or customers of the Company, or the patronage of any employees,
subcontractors, suppliers or customers of the Company, or encourage any
employees, officers, subcontractors, suppliers or customers of the Company to
terminate their relationship with the Company or otherwise interfere with or
disturb the relationship existing between the Company and its employees or
customers. Employee recognizes that such solicitation would constitute tortious





--------------------------------------------------------------------------------




interference with contract and tortious interference with a business
relationship as well as a breach of this Agreement.


c.
Employee agrees for a period of one (1) year following the end of the Employment
Period or for a period of one (1) year following a termination with Cause,
whichever is applicable, Employee will not participate in a Competing Business.
For purposes of this Paragraph, "participate in" includes entering into,
engaging in, participating in, or assisting a Competing Business, directly or
indirectly, whether as an employee, agent, consultant, partner, owner,
shareholder (other than through ownership of publicly-traded capital stock of a
corporation which represents less than five percent (5%) of the outstanding
capital stock of such corporation), lender, manager, officer, director, or in
any other business capacity or relationship. Employee agrees that competition in
violation of these terms is intrinsically unfair to the Company because it would
involve inevitable disclosure and misappropriation of Confidential Information.
In the event that Employee desires to pursue a business or employment
opportunity which potentially violates this Section 5.7, he shall seek a written
waiver from the Company by providing written notice to the Chief Executive
Officer of the Company. The Company may, in its sole discretion, refuse to waive
its rights hereunder.



d.
During the Employment Period and for one (1) year following the end of the
Employment Period or for a period of one (1) year following a termination for
cause, whichever is applicable, Employee agrees not to make any disparaging
comments about the Company, or any current or former officer, director, or
employee of the Company, or any affiliate, or to take any action (or assist any
person in taking any other action), in each case, that is materially adverse to
the interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company; provided, however, that nothing in this Agreement shall
apply to restrict in any way the communication of information by Employee to any
state or federal law enforcement agency or require notice to the Company
thereof, and Employee will not be in breach of the covenant contained above
solely by reason of his testimony which is compelled by process of law. During
and after the Employment Period, the Company and its managing agents authorized
to speak on its behalf agree to refrain from making any disparaging comments
about Employee; provided, however, that nothing in this Agreement shall apply to
restrict in any way the communication of information by the Company to any state
or federal law enforcement agency or require notice to Employee thereof, and the
Company will not be in breach of the covenant contained above solely by reason
of the testimony of the Company's managing agents which is compelled by process
of law.



e.
The Restrictive Covenants shall survive any expiration or termination of this
Agreement and the termination of Employee's employment with the Company. If
Employee violates any of the Restrictive Covenants, the restrictive period shall
be suspended and will not run in favor of Employee from the time of the
commencement of any such violation until the time when the Employee cures the
violation to the Company's satisfaction.



f.
Employee acknowledges that the Restrictive Covenants, in view of the nature of
the Company's business, are reasonable and necessary to protect the Company's
legitimate business interests and that any violation of the Restrictive
Covenants would





--------------------------------------------------------------------------------




result in irreparable injury to the Company. In the event of a breach or a
threatened breach by Employee of any Restrictive Covenant, the Company shall be
entitled (without the necessity of posting bond in excess of $1,000 against such
breach or threatened breach) to a temporary restraining order, temporary
injunction, and permanent injunction restraining Employee from the commission of
any breach, merely by proving (by a preponderance of the evidence) the existence
of such breach, or threatened breach and without the necessity of proving either
inadequate remedy at law or irreparable harm, and to recover the Company's
attorneys' fees, costs and expenses related to the breach or threatened breach.
Nothing contained in this Agreement shall be construed as prohibiting the
Company from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the recovery of money damages,
specific performance, attorneys' fees, and costs. The Restrictive Covenants
shall each be construed as independent of any other provisions in this
Agreement, and the existence of any claim or cause of action by Employee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the Restrictive
Covenants.


g.
The Parties agree that if a court should decline to enforce any of the
Restrictive Covenants, such affected provisions shall be deemed to be modified
to restrict the competitive activity to the maximum extent in time, scope, and
geography, which the court shall find enforceable.



h.
The Parties agree and stipulate that: (i) the Restrictive Covenants are fair and
reasonable in light of all of the facts and circumstances of the relationship
between Employee and the Company and do not impose a greater restraint than is
necessary to protect the legitimate business interests of the Company; (ii) the
consideration and Confidential Information provided by the Company to Employee
is not illusory; and (iii) the Company would not have entered into this
Agreement but for the agreement of Employee to be bound by the Restrictive
Covenants.



i.
If it is determined by a court of competent jurisdiction in a final,
non-appealable order that Employee has willfully and materially engaged in an
activity in violation of this Section 5.7 during or within one year after the
end of the Employment Period, then Employee shall repay to the Company, or its
designee, within five (5) business days of receipt of written demand therefor,
an amount in good funds equal to any cash payments received by Employee pursuant
to Article III.



5.8
Should Employee in any manner, whether directly or indirectly, fail to perform
any covenant of Employee provided herein or otherwise breach this Agreement in
any respect, the Company shall have no further or continuing obligation to
perform any covenants of the Company for which this Agreement provides,
including payment of any sums for which this Agreement provides.





VI. MISCELLANEOUS


6.1
Employee acknowledges that he has carefully read this Agreement and that he has
had a reasonable opportunity to review its terms with legal counsel of his
choice. Employee further





--------------------------------------------------------------------------------




acknowledges that the Agreement is written in easily understood language and
that he understands its terms, and that he freely and voluntarily executes and
agrees to the terms and provisions of this Agreement.


6.2
This Agreement constitutes and contains the entire Agreement and understanding
between the Parties and completely supersedes any and all prior agreements or
understandings, verbal or written, pertaining to the employment relationship
between the Parties, the termination thereof, or the rights, remedies, duties or
obligations arising therefrom. Any waiver, alteration, or modification of any of
the provisions of this Agreement shall not be valid unless in writing and signed
by the Company and Employee.



6.3
TO THE EXTENT PERMITTED BY LAW, THIS AGREEMENT SHALL IN ALL RESPECTS BE
INTERPRETED, ENFORCED AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS, EXCEPT AS
PREEMPTED BY FEDERAL LAW, AND EXCLUSIVE VENUE FOR ANY LEGAL PROCEEDINGS BROUGHT
TO ENFORCE ITS PROVISIONS SHALL BE IN HARRIS COUNTY, TEXAS WHERE ONE OR MORE OF
THE PARTIES' OBLIGATIONS CREATED HEREUNDER ARE PERFORMABLE.



6.4
Should any provision of this Agreement be held invalid or unenforceable, such
provision shall be ineffective to the extent of such invalidity or
unenforceability, without invalidating the remainder of such provision or the
remaining portions of this Agreement.



6.5
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which, together, shall constitute one and the
same instrument, but in making proof hereof, it shall never be necessary to
exhibit more than one such counterpart.



6.6
The terms of this Agreement are and will remain confidential and Employee agrees
not to discuss, publish or otherwise disclose or allow to be disclosed any of
the terms hereof unless compelled or required to do so by a court or agency of
competent jurisdiction. Employee also agrees to notify the Company in writing
and in advance, of any forced disclosure(s) as set out in this paragraph.



6.7
By signing this Agreement, Employee acknowledges that additional facts may be
discovered later relating to Employee's employment or otherwise, but that it is
the intention of Employee to fully, finally, and forever settle and release all
of Employee's matters, rights, claims, and any controversies whatsoever, known
or unknown, which now exist or formerly have existed against the Company.
Employee acknowledges that this Agreement shall be and will remain in effect as
a full and complete general release of such matters, notwithstanding the
discovery or existence of any additional or different facts unless such facts
arise after the execution of this Agreement.



6.8
To the maximum extent permitted by applicable law, certain payments made
hereunder to Employee shall be made in reliance upon Treasury Regulation section
1.409A-1(b)(4) (relating to short-term deferrals) or Treasury Regulation section
1.409A-1(b)(9)(iii) (relating to separation pay plans). However, to the extent
any such payments are treated as “non-qualified deferred compensation” subject
to section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and if Employee is deemed at the time of his “separation from service” to be a
“specified employee” within the meaning of that term under section





--------------------------------------------------------------------------------




409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any
portion of the benefits to which employee is entitled under this Agreement is
required in order to avoid a prohibited payment under section 409A(a)(2)(B)(i)
of the Code, such portion of Employee’s payments or benefits payable on account
of his separation from service shall not be provided to Employee prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of such separation from service of Employee, and (ii) the date of Employee’s
death. Upon the earlier of such dates, all payments deferred pursuant to this
Section 6.8 shall be paid in a lump sum to Employee (or Employee’s estate). The
determination of whether Employee is a “specified employee” for purposes of
section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service shall be made by the Company in accordance with the terms of section
409A of the Code, and applicable guidance thereunder (including Treasury
Regulation Section 1.409A-1(i) and any successor provision thereto).
 
This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided hereunder become
subject to (a) the gross income inclusion set forth within section 409A(a)(1)(A)
of the Code or (b) the interest and additional tax set forth within section
409A(a)(1)(B) of the Code (collectively, “Section 409A Penalties”), including,
where appropriate, the construction of defined terms to have meanings that would
not cause the imposition of Section 409A Penalties. Notwithstanding anything to
the contrary in this Agreement, in no event shall the Company be required to
provide a tax gross-up payment to the Employee or otherwise reimburse the
Employee with respect to any Section 409A Penalties. If any provision of this
Agreement would cause Employee to incur the Section 409A Penalties, the Company
may, after consulting with Employee, reform such provision to comply with
Section 409A of the Code or to preclude imposition of the Section 409A
Penalties, to the full extent permitted under Section 409A.
For purposes of section 409A of the Code (including for purposes of Treasury
Regulation section 1.409A-2(b)(2)(iii)), each payment that Employee may be
eligible to receive under this Agreement shall be treated as a separate and
distinct payment and shall not collectively be treated as a single payment. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits considered “nonqualified deferred compensation” under section 409A of
the Code upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of section 409A of the
Code and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” or like terms shall mean “separation
from service.”




VII. AGE DISCRIMINATION


PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


Pursuant to the Age Discrimination in Employment Act of 1967 (29 U.S.C. Sec. 626
et seq.) as amended, please be advised of the following:


7.1
Employee is advised to have the Agreement reviewed by an attorney by an
independent attorney of Employee's choosing before executing the Agreement.







--------------------------------------------------------------------------------




7.2
Employee is releasing all claims relating to Employee's termination under the
Age Discrimination in Employment Act of 1967 and the Older Workers Benefits
Protection Act except rights or claims that may arise after the date Employee
executes this Agreement.



7.3
Employee has a minimum of twenty-one (21) days from the date of receipt to
review this Agreement and return it to the Company.



7.4    Employee may revoke this Agreement within seven (7) days of the execution
thereof.


7.5
By executing this Agreement, Employee represents that Employee fully understands
all provisions of the Agreement and understands the consequences of executing
this Agreement and that Employee has entered into the Agreement knowingly and
voluntarily.



EACH PARTY SIGNING THIS AGREEMENT ACKNOWLEDGES THAT THIS AGREEMENT COMPLETELY
AND ADEQUATELY RESOLVES ALL DIFFERENCES BETWEEN THE PARTIES ARISING OUT OF
EMPLOYEE'S EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND EMPLOYEE'S
RESIGNATION/TERMINATION THEREFROM AS WELL AS EMPLOYEE'S SERVICES TO THE COMPANY
IN ANY OTHER CAPACITY.


ENSCO plc


By:
 /s/ Maria Clara Silva
 
 /s/ Mark Burns
 
Maria Clara Silva
 
 
Mark Burns
 
Vice President - Human Resources
 
Employee
 
 
 
 
 
 
 
 
Date:
4 December
2015
 
Date:
8 December
2015
 
 
 
 
 
 
 





STATE OF TEXAS
COUNTY OF HARRIS


BEFORE me on this _8th_ day of December_, 2015, personally appeared Mark Burns
to me known to be the same person described in and who executed the foregoing
instrument, who acknowledged that he executed the same of his own free will and
for the purposes and consideration set forth therein.
 
 
 
 /s/ Deberah Patterson
 
 
 
 
NOTARY PUBLIC
 
 
 
Name:
Deberah Patterson
 
 
 
 
My commission expires:
September 1, 2016





















--------------------------------------------------------------------------------






EXHIBIT A




__ December 2015




Re:    Release


Dear Mark:


Pursuant to the Separation Agreement between you and Ensco plc dated __ December
2015 (the “Separation Agreement”), this letter agreement sets forth a release of
claims. Per the Separation Agreement, your employment with Ensco plc is
terminated effective today. If you execute this letter agreement below and do
not revoke it, you will receive the consideration described in Article III of
the Separation Agreement.


•
In exchange for receiving the consideration in Article III of the Separation
Agreement, you agree to irrevocably and unconditionally release the Company (as
defined in the Separation Agreement) and any its predecessors, successors,
parents, subsidiaries, divisions, affiliated companies, owners, members,
partners, partnerships, assigns, officers, directors, employees, insurers,
shareholders, agents, employee benefit plans and plan fiduciaries, whether in
their individual or official capacities, from: (a) any claim for any wages,
salary, compensation, vacation pay, paid leave or other remuneration of any
kind; (b) any claim for additional or different compensation or benefits of any
sort; (c) any claim of retaliation or discrimination on the basis of race, sex,
religion, marital status, sexual preference, age, national origin, handicap or
disability, veteran status, or special disabled veteran status; (d) any claim
arising under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Equal Pay Act, the Age Discrimination in Employment Act of 1967, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Fair Labor Standards Act of 1938, the
Sarbanes-Oxley Act, the Dodd-Frank Act, the Texas Commission on Human Rights
and/or the Equal Employment Opportunity Commission, and any amendments to such
statutes; (e) any and all state wage payment and unemployment laws; (f) any
claim arising out of or related to an express or implied employment contract,
any other contract affecting terms and conditions of employment, or a covenant
of good faith and fair dealing; (g) any claim for personal injury or property
damage; (h) any claim for defamation, invasion of privacy, negligence, breach of
fiduciary duty, fraud or misrepresentation; (i) any claim arising under any
anti-retaliation or whistleblower provisions of any state or federal law; (j)
any claim based on any other federal and/or state laws and/or regulations
related to and/or addressing employment and separation from employment; and (k)
any claim based on any other statutory prohibition or any other tort.
Notwithstanding any other provision of this Agreement, the Deed of Indemnity
signed by you on 22 December 2009 shall continue in effect in all respects
during your continued employment and for such period of time following the
termination of employment as are established in Section 15 of such Deed of
Indemnity. Further, you will be entitled to the benefit of any insurance
policies the Company maintains for the benefit of its officers and directors
against all liabilities, claims, costs, charges and expenses incurred in
connection with any action, suit or proceeding to which you may be made, or
threatened to be made, a party, witness or other participant by reason of being
an officer or employee of the Company.







--------------------------------------------------------------------------------




•
You further agree that this Agreement specifically incorporates all sections of
the Separation Agreement and that you continue to be obligated to follow those
terms.



•
You may revoke this Agreement by notice to the Company, in writing, within seven
(7) days of the date of its execution by you (the “Revocation Period”). You
agree that you will not receive the consideration provided in Article III of the
Separation Agreement if you revoke this Agreement. You also acknowledge and
agree that if the Company has not received from you notice of your revocation of
this Agreement prior to the expiration of the Revocation Period, you will have
forever waived your right to revoke this Agreement and this Agreement shall
thereafter be enforceable and have full force and effect.



By executing this letter agreement, you acknowledge that (a) you have had at
least twenty-one (21) days to consider the terms of this Agreement and have
considered its terms for that period of time or have knowingly and voluntarily
waived your right to do so; (b) you have been advised by the Company to consult
with an attorney regarding the terms of this Agreement; (c) you have consulted
with, or have had sufficient opportunity to consult with, an attorney of your
own choosing regarding the terms of this Agreement; (d) you have read this
Agreement and fully understand its terms and their import; (e) except as
provided by this Agreement, you have no contractual right or claim to the
benefits described herein; (f) the consideration provided for herein is good and
valuable; and (g) you are entering into this Agreement voluntarily, of your own
free will, and without any coercion, undue influence, threat, or intimidation of
any kind or type whatsoever.
We at the Company wish you the best in your future
endeavors.                    


 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
Maria Clara Silva
 



AGREED:


__ December 2015
 
 
Date
 
 
 
Mark Burns































--------------------------------------------------------------------------------




NOTICE
(Notice of Waiver of Rights)


PLEASE READ THIS NOTICE AND THE ACCOMPANYING SEPARATION AGREEMENT CAREFULLY. BE
ADVISED THAT THE SEPARATION AGREEMENT INCLUDES A RELEASE OF ALL CLAIMS YOU MAY
HAVE AGAINST ENSCO PLC ("Ensco" or the "Company").


Pursuant to the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefits Protection Act, Ensco hereby advises you of the following:


1.
You are advised to have the attached Agreement reviewed by an independent
attorney of your choosing before executing the Agreement.



2.
If you sign the attached Agreement, you will be releasing all claims relating
to, and arising from, your association with Ensco, including claims, if any,
under the Age Discrimination in Employment Act of 1967 and the Older Workers
Benefits Protection Act, each as they may have been amended as of the date of
the Agreement, except that you will not waive rights or claims that may arise
after the date you execute the Agreement.



3.
You have twenty-one (21) days from the date of receipt to review the attached
Agreement, execute the same, and return it to the Company.



4.
If you sign the attached Agreement, you may revoke your agreement to the terms
of the Agreement within seven (7) days following its execution by you. The
Agreement will not become effective until after the seven (7) days have expired.



5.
If you do not return the Agreement, executed where indicated, within twenty-one
(21) days or if you revoke the Agreement during the seven (7)-day revocation
period, there will be no "agreement," and you will receive nothing from the
Company.



6.
By executing the attached Agreement, you represent that you fully understand all
provisions of this Notice and the attached Agreement and that you understand the
consequences of executing the same and that you have entered into the Agreement
knowingly and voluntarily.







